PER CURIAM:*
The Federal Public Defender, court-ap*641pointed counsel for Omar Justino GardaTorres (Garda-Torres) has requested leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Garda-Torres has received a copy of counsel’s motion and brief but has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from farther responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.
APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *641published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.